Citation Nr: 1602450	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Entitlement to an increased disability rating for partial left anterior cruciate ligament tear, status-post arthroscopic surgery, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in relevant part, continued a 10 percent disability rating for partial tear of the left knee anterior cruciate ligament, status-post arthroscopic surgery.  A January 2013 statement of the case (SOC) based the Veteran's 10 percent rating on x-ray evidence of degenerative arthritis with limitation of motion.

The issues of entitlement to a higher rating than 10 percent for service-connected partial left anterior cruciate ligament tear, and entitlement to a separate rating higher than 10 percent for left knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected left knee disability is additionally manifested by at least slight lateral instability.  


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for slight lateral instability of the left knee, associated with service-connected partial left anterior cruciate ligament tear, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.21, 4.71a, Diagnostic Code (DC) 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Separate Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A veteran may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Knee disabilities are rated according to the varying types of functional impairments that may be present.  In relevant part, Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

During a September 2012 VA examination, the Veteran was confirmed to have left knee degenerative arthritis via imaging studies.  The examination report additionally noted that he had limitation of motion that was accompanied by pain.  

Review of the record shows that the Veteran has consistently complained of instability and giving way associated with his service-connected left knee disability.  As early as October 2011, during a VA primary care consultation, he reported that the knee was giving way.  He reported in his November 2012 notice of disagreement (NOD) and in a statement accompanying his March 2013 VA Form 9 that he continued to have instability in his knee, even after arthroscopic surgery in March 2012.  He additionally reported that his instability was noted by the clinician conducting the September 2012 VA examination, in spite of negative findings noted in the examination report.  

While objective evidence of instability was not noted in the September 2012 VA examination report, medical and lay reports have noted the Veteran's consistent contentions of experiencing giving way and instability of the left knee.  The Veteran is competent to report experiencing such symptomatology associated with the service-connected left knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Given the foregoing, the Board finds that a separate, 10 percent disability rating may be awarded for slight knee instability of the left knee.  Where there has thus far been no objective medical evidence of instability, however, the Board finds that the evidence fails to support a finding of moderate or severe knee instability.  


ORDER

Entitlement to a separate 10 percent disability rating for slight lateral instability of the left knee, associated with service-connected partial left anterior cruciate ligament tear, is granted.


REMAND

The September 2012 VA examiner did not address the Veteran's reported symptoms of instability, or any observation thereof; therefore, the examination report is inadequate.  38 C.F.R. § 4.2 (2015).  

In his November 2012 NOD, the Veteran reported having made multiple trips to urgent care facilities due to left knee pain and instability.  VA treatment records associated with the claims file note an urgent care visit in August 2011.  Additional records pertaining to treatment at urgent care facilities are not associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015).  

Accordingly, this appeal is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA facilities that have provided treatment for his left knee disability during the pendency of his appeal, to include any treatment rendered at an urgent care facility.  

After obtaining any necessary authorization, obtain outstanding treatment records from identified providers. 

2.  Then, schedule the Veteran for a new VA examination of his left knee.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should:

a) Report the Veteran's ranges of flexion and extension of the left knee in degrees.  

b) Determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, stiffness, swelling, or flare-ups.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, stiffness, swelling, or flare-ups.  
These determinations are required by VA regulations as interpreted by courts.  

The examiner should not the Veteran's report of limitation of motion during flare ups; and state whether there is any medical reason for discounting or disregarding the Veteran's reports.

c) State the severity of lateral instability or subluxation of the left knee (i.e., slight, moderate, severe).  The examiner should address medical and lay reports of record of left knee instability and giving way.

d) Given evidence of record of a meniscectomy, and the Veteran's reports of locking, specifically indicate any symptomatic residuals involving the meniscus (e.g., dislocation or symptomatic removal of the meniscus).  

The examiner must give reasons for all opinions.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


